UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-4425


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JON ERIC MILLER,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:02-cr-00082-RBS-TEM-1)


Submitted:   March 30, 2011                   Decided:   May 5, 2011


Before WILKINSON, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Rodolfo Cejas, II, Assistant Federal Public Defenders,
Norfolk, Virginia, for Appellant.      Neil H. MacBride, United
States Attorney, Cameron M. Rountree, Special Assistant United
States Attorney, Richard D. Cooke, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jon Eric Miller appeals the forty-eight-month sentence

imposed   upon     revocation        of    his    term     of    supervised       release.

Miller    argues    on    appeal      that       his   sentence      is    procedurally

unreasonable     because       the   district      court        improperly    considered

factors   not    permitted      by    18    U.S.C.     §   3583(e)       (2006)    and    it

stated its view that supervised release was a privilege.                                  We

affirm.

            We     will    not       disturb       a     sentence        imposed     after

revocation of supervised release if it is within the prescribed

statutory     range      and    is   not     plainly       unreasonable.            United

States v. Crudup, 461 F.3d 433, 437-39 (4th Cir. 2006).                                   In

making    this     determination,          we     first     consider       whether       the

sentence is unreasonable.                 Id. at 438. “This initial inquiry

takes a more deferential appellate posture concerning issues of

fact and the exercise of discretion than reasonableness review

for guidelines sentences.”                United States v. Moulden, 478 F.3d

652, 656 (4th Cir. 2007) (internal quotation marks and citation

omitted).

            Miller did not request a sentence outside the policy

statement range and he failed to raise below any objection to

the district court’s consideration of unauthorized factors or to

its   statement     regarding        supervised        release      as    a   privilege.

Therefore, his challenge to the procedural reasonableness of his

                                             2
sentence is reviewed for plain error.                   United States v. Lynn,

592 F.3d 572, 580 (4th Cir. 2010) (finding error not preserved

where   defendant        failed   to   seek    sentence        outside    guidelines

range).      “To establish plain error, [Miller] must show that an

error occurred, that the error was plain, and that the error

affected his substantial rights.”                  United States v. Muhammad,

478 F.3d 247, 249 (4th Cir. 2007).                    Even if Miller satisfies

these requirements, “correction of the error remains within our

discretion, which we should not exercise . . . unless the error

seriously affect[s] the fairness, integrity or public reputation

of judicial proceedings.”              Id. (internal quotation marks and

citation omitted) (third alteration in original).

             Although      a   district       court     “ultimately       has    broad

discretion to revoke its previous sentence and impose a term of

imprisonment up to the statutory maximum,” Crudup, 461 F.3d at

439 (internal quotation marks omitted), the district court must

consider     the   Chapter     Seven   policy      statements      in    the    federal

sentencing     guidelines         manual,     as      well    as   the     statutory

requirements       and    factors   applicable        to     revocation    sentences

under   18    U.S.C.     §§ 3553(a),    3583(e)        (2006).      Chapter      Seven

provides, “at revocation, the court should sanction primarily

the defendant’s breach of trust, while taking into account, to a

limited degree, the seriousness of the underlying violation and

the criminal history of the violator.”                 USSG ch. 7, pt. A(3)(b).

                                          3
Section 3583 approves consideration of a majority of the factors

listed in § 3553(a), omitting only two.                          18 U.S.C. § 3583(e).

Among    the     omitted       factors        is     the    need       “to     reflect    the

seriousness of the offense, to promote respect for the law, and

to    provide    just       punishment        for    the       offense.”         18   U.S.C.

§ 3553(a)(2)(A).

             Citing Crudup, Miller contends that his sentence is

plainly unreasonable because the district court considered the

need to promote respect for the law, the seriousness of the

offense,   and       the    need    for   just       punishment        as    factors.      We

conclude       the     district       court’s        observations            regarding    the

seriousness of Miller’s offense and the need to provide just

punishment      and    promote      respect        for   the    law    were    relevant    to

other    required          considerations,          including         “the     nature     and

circumstances of the offense and the history and characteristics

of the defendant,” adequately deterring criminal conduct, and

protecting the public from further crimes of the defendant.                                18

U.S.C. § 3553(a)(1), (a)(2)(B), (a)(2)(C).                            The district court

emphasized Miller’s apparent refusal to abide by the terms of

his supervised release, a factor relevant to Chapter Seven’s

policy that a revocation sentence should focus on the breach of

the   court’s        trust.        Moreover,       the     district     court     expressly

considered      the    factors      in    §   3553(a)       that      are    applicable   to

revocation sentences.           We conclude there was no plain error with

                                              4
regard   to     the    district         court’s     articulation     of     the    relevant

considerations.

               We     further       reject     Miller’s         contention        that        the

district court improperly referred to supervised release as a

privilege.           First,       the   district      court’s     view    of    supervised

release as a privilege in a general sense is not erroneous.                                   See

generally           United States v. Johnson, 529 U.S. 53, 59 (2000)

(“Congress intended supervised release to assist individuals in

their transition to community life.                      Supervised release fulfills

rehabilitative           ends,          distinct         from     those        served          by

incarceration.”).            Second, Miller points to no legal authority

prohibiting the district court from viewing supervised release

as a privilege.          Third, it is evident from the district court’s

statements that it considered Miller’s repeated violations while

on supervised release a breach of trust.                        See USSG ch. 7, pt. A,

introductory cmt. n.3(b) (“[A]t revocation the [district] court

should sanction primarily the defendant’s breach of trust.”).

We   therefore        find    no    error,     much      less   plain     error,    in        the

district       court’s       consideration          of    supervised      release        as     a

privilege.

               Accordingly, we conclude that Miller’s sentence is not

plainly unreasonable.               We therefore affirm the judgment of the

district    court.           We    dispense    with      oral    argument      because        the

facts    and    legal    contentions          are    adequately     presented       in        the

                                               5
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    6